DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to the title of disclosure has been acknowledged and recorded. Therefore the object previously set forth in the non-final office action dated 05/17/2021 with respect to the title of the disclosure has been withdrawn.
Applicant’s amendment to claim 2 has overcome claim objection previously set forth in the non-final office action office action dated 05/17/2021. Therefore, the objection has been withdrawn.
  	Applicant originally submitted claims 1-20 in the application. In the previous responses, the applicant amended claims 1-3, 7, 9-10, 12, 15 and 19-20 added new claim 21 and cancelled claims 14 and 21. In the present response, the applicant amended claims 1-2, 15 and 19 and added new claims 22-24.  Accordingly, claims 1-13 and 15-20 and 22-24 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 08/17/2021, with respect to rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.
Allowable Subject Matter
Claims 1-13, 15-20 and 22-24 are allowed
The followings is an examiner’s statement of reasons for allowance:
With respect to claims 1-13, 15-20 and 22-24, the allowability resides in the overall structure of the device as recited in independent claims 1, 15 and 19 and at least in part because claims 1, 15 and 19 recite, “a first latch protruding upwardly from the top wall of the cage and having a slot arranged above the top wall and defining an opening formed through the first latch in the lateral direction of the chamber” in claim 1, “the connector has two second latches on the partition wall with the first latch between the two second latches”. In claim 15 and “a pair of second latches on the partitioning wall of the cage, the first latch between the two second latches” in claim 19, the aforementioned limitation in combination with all remaining limitations of claims 1, 15 and 19 render said claims 1, 15 and 19 and all claims dependent therefrom (2-13, 16-18, 20 and 22-24) patentable over the art of record. 
The closest art of record is believed to be that of Yang (US 10,073,231 – hereafter “Yang”).
while Yang Figs 3-7 teach many of the limitations of claims 1, 15 and 19 as per non-final actions dated 09/04/2020 and 05/17/2021, neither Yang nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1, 15 and 19.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AMIR A JALALI/Examiner, Art Unit 2835                      

/ZACHARY PAPE/Primary Examiner, Art Unit 2835